DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SCOTT HOLEY,
                                Appellant,

                                    v.

                              DAWN HOLEY,
                                Appellee.

                              No. 4D22-2374

                          [December 7, 2022]

   Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Jr., Judge; L.T. Case
No. FMCE21-011818.

  Yueh-Mei Kim Nutter and Mark A. Levy of Brinkley Morgan, Fort
Lauderdale, for appellant.

   Nancy A. Hass of Nancy A. Hass, P.A., Fort Lauderdale, for appellee.

PER CURIAM.

                        On Confession of Error

    We accept appellee’s confession of error and reverse and remand the
trial court’s July 27, 2022 order for further proceedings.

   Reversed and remanded.

GROSS, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.